VICKERY, J.
However this may be, the evidence is clear that she was a married woman living with her husband and under the circumstances, and under the decision in Watson v. State of Ohio, published in the Ohio Law Abstract of March 17, 1928, decided by the Seventh District Court of Appeals, which we follow, the wife cannot be convicted. The conviction, therefore, under these circumstances, was erroneous in that it was not supported by sufficient evidence and contrary to law.
The judgment will, therefore, be reversed and the plaintiff in error discharged.
(Sullivan, P. J., and Levine, J., concur.)